ICJ_177_GuatemalaTerritorialInsularMaritimeClaim_GTM_BLZ_2022-06-24_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE



                                            YEAR 2022
                                                                                                2022
                                                                                               24 June
                                                                                             General List
                                                                                               No. 177
                                            24 June 2022



           GUATEMALA’S TERRITORIAL, INSULAR AND MARITIME CLAIM

                                   (GUATEMALA/BELIZE)



                                              ORDER



Present:   President DONOGHUE; Vice-President GEVORGIAN; Judges TOMKA, ABRAHAM,
           BENNOUNA, YUSUF, XUE, SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA,
           NOLTE, CHARLESWORTH; Judges ad hoc MCRAE, COUVREUR; Registrar GAUTIER.


      The International Court of Justice,

      Composed as above,

      After deliberation,

      Having regard to Article 48 of the Statute of the Court and to Articles 44 and 46 of the Rules
of Court,

      Having regard to the “Special Agreement between Guatemala and Belize to submit
Guatemala’s territorial, insular and maritime claim to the International Court of Justice” of
8 December 2008 (hereinafter the “Special Agreement”) and the Protocol thereto of 25 May 2015
(hereinafter the “Protocol”),

                                                -2-

      Having regard to the Order of 18 June 2019, whereby the Court, referring to Article 3,
paragraph 2, of the Special Agreement and to Article 3 of the Protocol, fixed 8 June 2020 and 8 June
2021, respectively, as the time-limits for the filing of the initial pleadings in the case, namely a
Memorial by the Republic of Guatemala and a Counter-Memorial by Belize,

      Having regard to the Order of 22 April 2020, whereby the Court extended to 8 December 2020
and 8 June 2022 the respective time-limits for the filing of the Memorial of the Republic of
Guatemala and of the Counter-Memorial of Belize;

      Whereas the Memorial and the Counter-Memorial were filed within the time-limits thus
extended;

      Whereas, under Article 3, paragraph 2, subparagraphs (c) and (d), of the Special Agreement,
the Parties agreed that:

     “(c) The Government of Guatemala may submit a Reply within six months of the date
          on which it was notified of the submission and contents of the Counter-Memorial;

      (d) The Government of Belize may submit its Rejoinder within six months of the date
          on which it was notified of the submission and contents of Guatemala’s Reply”;

       Whereas at a meeting held by the President of the Court with the representatives of the Parties
on 20 June 2022, pursuant to Article 31 of the Rules of Court, each of the Parties confirmed the need
for a second round of written pleadings as envisaged in the Special Agreement, to be filed within the
time-limits provided for therein, namely, six months from the date of the filing of the
Counter-Memorial by Belize for the submission of a Reply by the Republic of Guatemala and
six months from the date of the filing of that Reply for the submission of a Rejoinder by Belize;

      Taking into account the agreement of the Parties,

      Fixes the following time-limits for the filing of the subsequent pleadings in the case:

      8 December 2022 for the Reply of the Republic of Guatemala;

      8 June 2023 for the Rejoinder of Belize; and

      Reserves the subsequent procedure for further decision.

                                                -3-

      Done in French and in English, the French text being authoritative, at the Peace Palace,
The Hague, this twenty-fourth day of June, two thousand and twenty-two, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the Government of the
Republic of Guatemala and the Government of Belize.




                                                           (Signed)    Joan E. DONOGHUE,
                                                                            President.




                                                           (Signed)    Philippe GAUTIER,
                                                                            Registrar.




                                           ___________

